Exhibit 10aj



CONFIDENTIAL

EXCLUSIVE SALES AGREEMENT *

This Exclusive Sales Agreement (the “Agreement”) is entered into by Lazare
Kaplan International Inc., a Delaware corporation (“Lazare”), Lazare Kaplan
Japan Inc., a Japan branch office of a wholly-owned subsidiary of Lazare
(“Lazare Japan”), and Primo Japan Co. Ltd., a company organized under the laws
of Japan (“Primo”) (each individually referred to as a “Party,” and collectively
as the “Parties,”), on December 10, 2007, and shall be effective from the date
(the “Effective Date”) upon which Lazare receives full and final payment of the
royalty described in Article 2 of the License Agreement entered into between
Lazare and Primo on December 10, 2007 (the “License Agreement”).

WITNESSES THAT WHEREAS:

A.       Primo is a manufacturer and distributor of jewelry in Japan;

B.       Lazare is a cutter, manufacturer and seller of branded diamonds,
branded diamond jewelry, and other products bearing a “Lazare Diamond” logo (the
“Products”), and of other products;

C.      Lazare wishes to expand the sales of the Products in Japan, and Primo
believes it can help Lazare achieve this goal;

Lazare therefore wishes to grant to Primo exclusive distributorship rights to
sell the Products in Japan, and Primo wishes to accept such grant and to become
an exclusive distributor of the same, subject to the terms and conditions set
forth below.

ARTICLE 1
APPOINTMENT

1.1 Appointment. Subject to the terms and conditions of this Agreement, Lazare
hereby appoints Primo, and Primo hereby accepts appointment as Lazare's
exclusive distributor of the Products to customers (whether resellers or end
users) in the territory of Japan (the “Territory”) for distribution in the
Territory only. [*]

1.2 Limitations. Primo shall not distribute the Products except as expressly set
forth in this Agreement. Primo agrees that, within the Stand Alone Stores (as
defined below), the in-store boutiques, and other points of sale where the
Products are sold, it shall not offer for sale, sell, or otherwise distribute or
in any way promote any products other than the Products. Except as expressly
provided in this Agreement, no right, title or interest is granted by Lazare to
Primo. Without limiting the foregoing, no right, title or interest is granted by
Lazare to Primo relating to products other than the Products.




* Certain portions of this Agreement have been omitted pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------



CONFIDENTIAL


For the avoidance of doubt and without limitation, Lazare and its affiliates
reserve the right to sell and distribute products other than the Products within
the Territory.

1.3 Distributorship Within the Territory. Primo acknowledges and understands
that the grant of rights under this Agreement is limited to distributing and
promoting for sale the Products within the Territory, and without limitation
Primo covenants and agrees with Lazare that it shall not, directly or
indirectly, transport or cause any person to transport for sale any of the
Products to a location outside the Territory, or sell any Products to any person
who reasonably foreseeably intends to transport for resale any of the Products
to a location outside the Territory.

1.4 [*]

1.5 [*]

ARTICLE 2
[*]

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1 General Representations and Warranties of Each Party. Each Party
respectively represents and warrants to the other Parties that:

(a) It is a company, and is duly formed, and validly existing under the laws of
the place of its incorporation as stated in the first paragraph of this
Agreement. It has taken all necessary action to authorize its execution,
delivery and performance of this Agreement and, assuming due authorization,
execution and delivery by each Party, this Agreement and all the obligations
hereunder shall be legal, valid and binding obligations, enforceable in
accordance with the terms of this Agreement, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors' rights; and

(b) No petition seeking or acquiescing in any bankruptcy, corporate
rehabilitation, composition, special liquidation or corporate reorganization or
other similar relief under applicable law has been filed by it or, to the best
of its knowledge, by any party against it, and it is not insolvent, and the
consummation of the transactions contemplated by this Agreement will not render
it insolvent. As of the date of this Agreement, it has the financial ability to
meet its obligations under this Agreement; and

(c) Its entering into this Agreement shall not result in a breach of or
constitute a default under any agreement or instrument to which it is a party
and by which it is bound.

2 of 8

--------------------------------------------------------------------------------



CONFIDENTIAL


ARTICLE 4
[*]

ARTICLE 5
[*]

ARTICLE 6
[*]


ARTICLE 7
INTELLECTUAL PROPERTY RIGHTS

7.1 Ownership. Lazare, Lazare Japan, and Primo shall each remain the sole owners
of its respective trademarks, trade names, logos, copyrights, designs and other
intangible assets (collectively, the respective Party’s “Intellectual Property”)
and will take no action to impair or contest another Party’s Intellectual
Property. Any use by Primo of Lazare’s Intellectual Property, except use of the
Lazare Marks as defined in the License Agreement (any use by Primo of which
shall be made in accordance therewith), requires Lazare’s prior written
approval, such approval which shall not be deemed to be a representation or
warranty that such use is legal, valid, or proper. Nothing in this Agreement
gives any Party or any third party any right, title or interest in or to any of
another Party’s Intellectual Property. Primo will protect and preserve for
Lazare any and all of Lazare’s Intellectual Property.

7.2 Infringement Notification. Each Party will promptly notify the other if it
becomes aware of any dispute, infringement or unauthorized use involving such
other Party’s Intellectual Property.

ARTICLE 8
TERM AND TERMINATION

8.1 Term. This Agreement shall continue in effect until terminated in accordance
with Section 8.3.

8.2 [*]

8.3 Termination of the Agreement. This Agreement may be terminated as follows:

8.3.1 By Lazare or Primo upon written notice of termination if the other Party
breaches any material term or condition of this Agreement and fails to cure that
breach within thirty (30) days after receiving written notice stating the nature
of the breach; or

3 of 8

--------------------------------------------------------------------------------



CONFIDENTIAL


8.3.2 By Lazare or Primo, effective immediately, if the other Party should
become the subject of any voluntary or involuntary application for bankruptcy
(“hasan”), special liquidation (“tokubetu seisan”), corporate rehabilitation
(“minji saisei”), or corporate reorganization (“kaisha kosei”), or other
insolvency proceedings or be unable to meet its financial obligations to its
creditors or make an assignment or other arrangement for the benefit of its
creditors, or if such other Party should be nationalized or have any of its
material assets expropriated; or

8.3.3 By Lazare or Lazare Japan, effective immediately, if there should occur
any material change in the financial condition of Primo that prevents Primo from
fulfilling its obligations hereunder; or

8.3.4 By Lazare or Lazare Japan, effective immediately, if any law or regulation
should become adopted or in effect in the Territory that would restrict Lazare's
termination rights or otherwise invalidate any provisions hereof; or

8.3.5 By Lazare or Lazare Japan, effective immediately, if Primo knowingly makes
any false or untrue statements or representations herein or in the performance
of this Agreement.

8.4 [*]

8.5 No Liability for Termination. Except as expressly required by law, in the
event of termination of this Agreement by either Party in accordance with any of
the provisions of this Agreement, neither Party shall be liable to the other
because of such termination for compensation, reimbursement or damages on
account of the loss of prospective profits or anticipated sales or on account of
expenditures, inventory, investments, leases or commitments in connection with
the business or goodwill of Lazare or Primo. Termination shall not, however,
relieve any Party of obligations incurred prior to the termination.

ARTICLE 9
EFFECT OF TERMINATION

9.1 Continuing Provisions. Notwithstanding the termination of this Agreement for
any reason whatsoever, Sections 7.1, 8.4, 8.5, 9.1, 10.5, 10.7, 10.8, and 10.15
shall survive such termination and remain in effect between the Parties.

4 of 8

--------------------------------------------------------------------------------



CONFIDENTIAL


ARTICLE 10
GENERAL

10.1 Independent Contractor Status. The relationships of Lazare and Primo, and
of Lazare Japan and Primo, respectively, established by this Agreement are that
of independent contractors, and except as between Lazare and Lazare Japan no
Party is an employee, agent, partner, or joint venturer of the other. Primo
shall not be considered an agent or legal representative of Lazare or of Lazare
Japan for any purpose, and neither Primo nor any director, officer, agent, or
employee of Primo shall be, or be considered, an agent or employee of Lazare or
Lazare Japan. Primo is not granted and shall not exercise the right or authority
to assume or create any obligation or responsibility on behalf of or in the name
of Lazare or Lazare Japan. All sales and other agreements between Primo and its
customers are Primo’s sole responsibility and will have no effect on Lazare’s
obligations under this Agreement.

10.2 Operations and Expenses. The detailed operations of Primo under this
Agreement are subject to the sole control and management of Primo. Primo shall
be responsible for all of its own expenses and employees. Primo shall provide,
at its own expense, such office space and facilities, and hire and train such
personnel, as may be required to carry out its obligations under this Agreement.
Primo agrees that it shall incur no expense chargeable to Lazare, except as may
be specifically authorized in advance in writing in each case by Lazare.

10.3 Notice. Any and all notices, requests, demands and other communications
required or otherwise contemplated to be made under this Agreement shall be in
writing in English and in Japanese and shall be deemed to have been duly given
(i) if delivered personally; when received, (ii) if transmitted by facsimile
(with concurrent deposit with an overnight courier service), upon receipt of a
transmission confirmation, or (iii) if by an overnight courier service, on the
day a signed receipt is obtained by such courier service. All such notices,
requests, demands and other communications shall be addressed as follows:

If to Lazare and if to Lazare Japan:
Lazare Kaplan Japan Inc.
8-7, Taito 4-Chome Taito-ku
Tokyo, 110-0016 Japan

[*]

If to Primo:
Primo Japan Co., Ltd.
Ginza east Bldg. 16-14, Ginza 7-chome, Chuo-ku,
Tokyo, 104-0061 Japan.

[*]

10.4 Assignment. Neither Lazare nor Primo shall have the right to assign its
rights or delegate its duties set forth in this Agreement, provided that the
Parties may assign their respective rights to a wholly-owned subsidiary with the
prior written approval of the other Party, which approval shall not unreasonably
be withheld.

5 of 8

--------------------------------------------------------------------------------



CONFIDENTIAL


10.5 [*]

10.6 Obligation to Inform. If any Party changes its name, changes the location
of its head office, or makes any other material organizational change, such
Party must immediately inform the other Parties of such change in writing.

10.7 [*]

10.8 Language. This Agreement is executed in the English language. Any Japanese
version of this Agreement is created for convenience only and shall not be
binding on the Parties.

10.9 Further Assurances. Each Party shall from time to time execute and deliver
all such documents and instruments and do all acts and things as the other
Parties may reasonably require to effectively carry out or better evidence or
perfect the full intent and meaning of this Agreement. Without limitation to the
foregoing, each Party shall cause its subsidiaries, branch offices, and other
affiliates under its control to comply with the terms of this Agreement.

10.10 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties hereto with respect to the subject matter hereof. Should there be
any inconsistencies or conflict between this Agreement and any prior agreement
of the Parties, or of any of the Parties, this Agreement supersedes the prior
understanding or agreement between the respective Parties only with respect to
such inconsistent or conflicting terms.

10.11 Amendment and Waiver. No modification of, or amendment to, this Agreement
will be valid or binding unless set forth in writing and duly executed by all
Parties hereto. No waiver of any breach of any term or provision of this
Agreement will be effective or binding unless made in writing, signed by the
Party purporting to give the same and, unless otherwise provided, such waiver
will be limited to the specific breach waived.

10.12 Business Days. In this Agreement, all references to numbers of days shall
mean days other than Saturdays, Sundays and statutory holidays in Japan or the
United States, as the case may be, unless otherwise specified.

10.13 Headings. The headings of this Agreement are for convenience of reference
only and do not affect the construction or interpretation of this Agreement.

10.14 [*]

10.15 Severability. If any term or provision of this Agreement is determined to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability will attach only to such term and will not affect the validity
of any other provision hereof which will continue in full force and effect.

6 of 8

--------------------------------------------------------------------------------



CONFIDENTIAL


10.16 Affiliates, Successors and Permitted Assigns. Any reference to Lazare in
this Agreement is also a reference to an affiliate of Lazare, where the context
so requires. Any reference to a Party to this Agreement is also a reference to
such Party’s successors in interest and permitted assigns.

10.17 [*]

10.18 [*]

IN WITNESS WHEREOF, Lazare, Primo and Lazare Japan have each executed this
Agreement as of the date first shown above:

LAZARE     By: /s/                                              [*]   PRIMO    
By: /s/                                                [*]   LAZARE JAPAN    
By: /s/                                              [*]


7 of 8

--------------------------------------------------------------------------------



CONFIDENTIAL


EXHIBIT A

[*]





8 of 8

--------------------------------------------------------------------------------